; '_J:'--,.. AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (ModifiCd) , -                                                              Page 1   of1-.;;/
                                                UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                        v.                                                   (For Offenses Committed On or After November 1, 1987)


                                Sonia Barron-Munoz                                           Case Number: 3:19-mj-23737

                                                                                             Martin G Molina
                                                                                             Defendant's Attorney


     REGISTRATION NO. 89011298
     THE DEFENDANT:
      lZl pleaded guilty to count(s) _l_of_C_o_m---'-pl_fil_·n_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      D was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                            Nature of Offense                                                              Count Number(s)
    8:1325                                     ILLEGAL ENTRY (Misdemeanor)                                                    I
      D The defendant has been found not guilty on count(s)
                                                   -------------------
      •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term qf:
                                        :i !
                                        ii
                                       W TIME SERVED
                                       b'\
                                                                                          • _________ days
      lg] Assessment: $10 WAIVED                            lg] Fine: WAIVED
      lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of naJne, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Thursday, September 12, 2019
                                                                                          Date of Imposition of Sentence


    Received - - - +"".  --""~--
                     - '- - - - -
             DUSM ,__,
                                                                                          HONORABLE RICHARD L. PUGLISI
                                                                                          UNITED STATES MAGISTRATE JUDGE


   Clerk's Office Copy                                                                                                                 3:19-mj-23737
